     Case 1:09-cv-01714-GHW-RWL Document 322 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                     USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                  x              ELECTRONICALLY FILED
In re DEUTSCHE BANK AG SECURITIES                 :              DOC #: _________________
LITIGATION                                        :              DATE FILED: 6/1/2020
                                                  :
                                                  :
This Document Relates To:                         : Master File No. 1:09-cv-01714-GHW-RWL
                                                  :
       ALL ACTIONS.                               : CLASS ACTION
                                                  :
                                                  x ORDER

GREGORY H. WOODS, United States District Judge:

       On May 28, 2020, the Court received objections and comments on the proposed settlement

from Mr. Agay. See Dkt. Nos. 320-321. The parties are directed to respond to these comments

forthwith, and in no event any later than June 5, 2020.

       SO ORDERED.

Dated: May 31, 2020
                                                          __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge
